Citation Nr: 0907687	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  05-17 129	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 






INTRODUCTION

The Veteran had active military service from December 1967 to 
September 1971, and from September 1973 to April 1974.  By an 
October 1974 VA administrative decision, the latter period of 
service is considered dishonorable for VA purposes.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  Jurisdiction over the case was 
transferred to the RO in Salt Lake City, Utah in March 2005.

Although the Veteran requested a Board hearing when 
submitting his substantive appeal in this case, he withdrew 
his request for such a hearing in June 2005.

The issue of service connection for PTSD on a de novo basis 
is addressed in the remand below.


FINDINGS OF FACT

1.  A September 1998 rating decision denied service 
connection for PTSD; the Veteran did not appeal the rating 
action.

2.  An unappealed rating decision of September 2002 continued 
the denial of service connection for PTSD.

3.  The evidence received since the September 2002 rating 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim.  





CONCLUSION OF LAW

New and material evidence has been received to reopen the 
Veteran's claim for service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2008), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, and of 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
additionally held that in claims to reopen, VA's duty to 
notify includes advising him of the information and evidence 
that is necessary to reopen the claim, and of the information 
and evidence necessary to establish entitlement to the 
underlying claim for the benefit sought.  The Court further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

A September 2004 notification letter in this case incorrectly 
identified the basis for the prior denials of service 
connection.  Given, however, the Board's reopening of the 
claim, any deficiency regarding new and material evidence 
notice is not prejudicial.

Based on the procedural history of this case, the Board 
concludes that VA has complied with any duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist the Veteran, although 
certain records remain outstanding, as will be explained in 
further detail below the evidence already on file is 
sufficient to reopen the claim.  The RO will have the 
opportunity to undertake further evidentiary development 
while the case is in remand status.
 
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159. 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection for PTSD requires medical 
evidence  diagnosing the condition in accordance with 38 
C.F.R. §  4.125(a) (i.e., under the criteria of Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV)); a link, established by medical evidence, between 
the Veteran's current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service  
stressor occurred.  38 C.F.R. § 3.304(f) (2008).

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

A September 1998 rating decision denied entitlement to 
service connection for PTSD.  The Veteran was advised of the 
decision and of his appellate rights with respect thereto, 
but did not appeal.  An unappealed September 2002 rating 
decision continued the denial of service connection for PTSD.  
Consequently, service connection for PTSD may be considered 
on the merits only if new and material evidence has been 
received since the time of the September 2002 adjudication.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The evidence on file at the time of the September 2002 rating 
decision included the Veteran's service treatment and 
personnel records.  The treatment records for the first 
period of service are silent for any pertinent psychiatric 
complaints or findings.  The treatment records for the second 
period of service note a long history of alcohol abuse; he 
presented in December 1973 for a psychiatric consultation in 
light of the alcohol dependence, at which time no formal 
mental disorder was found.  A February 1974 entry notes that 
he had recently been discovered to have engaged in an act of 
homosexuality.  He admitted that he was bisexual, and had 
engaged in another homosexual encounter around 1971 (as well 
as one as a child).  A mental disorder was not found by the 
examiner.  

The service personnel records show that the Veteran received 
nonjudicial punishments in March 1969 and September 1969 for, 
respectively, disobeying a lawful order and being absent 
without official leave (AWOL) for one hour; the September 
1969 incident resulted in his consideration for an 
administrative discharge because of apathy, defective 
attitude, and an inability to expend effort constructively.  
In October 1969 he was AWOL for about 7 hours, for which he 
underwent a summary court-martial.  In April 1971 he received 
a nonjudicial punishment for driving while intoxicated, and 
received tickets for moving violations between August 1972 
and May 1973; the Veteran attributed these to stress from his 
1972 divorce.  In February 1974 he was charged with sodomy 
and drunk and disorderly conduct.  He was afforded an 
undesirable discharge in lieu of a court-martial for those 
offenses.

The evidence on file at the time of the prior rating decision 
also included VA treatment reports for February 1998 to June 
2002 and a VA examination report for July 1998.  The 
treatment records show that the Veteran in April 1998 
reported that he had been raped in service in 1970; he was 
diagnosed as having symptoms of PTSD, and with other 
psychiatric disorders.  Another April 1998 entry noted that 
he had experienced an abusive childhood; he was again 
diagnosed as having PTSD symptoms.  Records for the remainder 
of 1998 suggest that the Veteran may have PTSD from his 
childhood experiences.  Beginning in 2000, the Veteran was 
diagnosed with PTSD based at least in part on the alleged 
rape in service; he was prescribed psychiatric medications.  

The July 1998 examiner concluded that the Veteran possibly 
had symptoms of PTSD related to childhood experiences, but in 
any event did not have enough symptoms to warrant a diagnosis 
of that disorder.  The examiner diagnosed the Veteran as 
having a depressive disorder, alcohol dependency, and a 
personality disorder.

The previously considered evidence lastly includes statements 
by the Veteran to the effect that while visiting the house of 
a friend's relative sometime between April and June of 1969 
or 1970, he was raped while sleeping in a guest room.

Pertinent evidence added to the record since the September 
2002 rating decision includes VA treatment records through 
August 2004.  The records document that the Veteran is still 
considered by his treating clinicians to have PTSD.  The 
Board finds the VA treatment records to be both new and 
material, inasmuch as they tend to confirm earlier treatment 
records which indicate that the Veteran does have PTSD.  See 
Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Accordingly, the claim is reopened.


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for PTSD is granted.  


REMAND

The record reflects that the Veteran unsuccessfully applied 
for disability benefits from the Social Security 
Administration (SSA) around 1997.  At one point he indicated 
that he was appealing the SSA's decision to deny his claim 
for benefits.  There is no indication that the RO has, at any 
point, attempted to obtain any records from the SSA 
associated with the Veteran's claim with that agency.  Given 
that such records are potentially relevant to the instant 
appeal, they should be obtained.

VA treatment notes for 2002 refer to the Veteran undergoing a 
program of VA vocational rehabilitation.  Inasmuch as his 
vocational rehabilitation file may contain evidence relevant 
to the appeal, it should be obtained.

The record also reflects that the Veteran has reported 
relevant treatment at the VA Medical Centers (VAMCs) in 
Phoenix, Arizona; Prescott, Virginia; and Sheridan, Wyoming.  
The dates of treatment at those facilities range between 1979 
and 1991.  On remand, pertinent records from those facilities 
should be obtained. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private who may possess additional 
records pertinent to the claim of service 
connection for PTSD.  With any necessary 
authorization from the Veteran, the RO 
should attempt to obtain and associate 
with the claims files any medical records 
identified by the Veteran which have not 
been secured previously.  In any event, 
the RO should obtain records for the 
Veteran from the VAMCs in Phoenix, 
Arizona; Prescott, Virginia; and 
Sheridan, Wyoming for 1979 to 1991.

2.  The RO should obtain the Veteran's VA 
vocational rehabilitation file and 
associate it with the claims files.

3.  The RO should attempt to obtain a 
copy of any SSA decision awarding or 
denying disability benefits for the 
Veteran, copies of all medical records 
upon which any such SSA disability 
benefit award or denial was based, and a 
copy of any medical records associated 
with any subsequent disability 
determinations by the SSA for the 
Veteran.

4.  Thereafter, the RO should arrange for 
a VA psychiatric examination of the 
Veteran to determine the nature and 
etiology of any current psychiatric 
disorders.  All indicated studies, tests 
and evaluations deemed necessary should 
be performed.  The examiner should report 
a multi-axial diagnosis, identifying all 
current psychiatric disorders.  A 
diagnosis of PTSD under DSM IV criteria 
should be made or definitively ruled out.  
If PTSD is diagnosed, the examiner should 
identify the specific stressor(s) 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain 
why the diagnosis was not made.

The rationale for all opinions expressed 
should be explained.  The claims files 
must be made available to the 
psychiatrist for proper review of the 
medical history. 

5.  The RO should then prepare a new 
rating decision and readjudicate the 
issue of service connection for PTSD on a 
de novo basis.  If the benefit sought on 
appeal is not granted in full the RO must 
issue a supplemental statement of the 
case, and provide the appellant and his 
representative an opportunity to respond.

After the Veteran has been given an opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the Veteran until he is notified by the RO.  The 
Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


